UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1277



In re: WILLIAM SANFORD GADD,

                    Petitioner.



                          On Petition for Writ of Habeas Corpus.


Submitted: July 3, 2018                                            Decided: July 12, 2018


Before MOTZ and TRAXLER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


William Sanford Gadd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Sanford Gadd filed a petition for an original writ of habeas corpus

challenging the 235-month sentence imposed following his convictions for his role in a

multi-faceted, interstate fraud scheme. This court ordinarily declines to entertain original

habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason

to depart from the general rule. Moreover, we find that the interest of justice would not be

served by transferring the case to the district court.     Cf. 28 U.S.C. § 1631 (2012).

Accordingly, we deny Gadd’s motion for leave to proceed in forma pauperis, deny his

motion for appointment of counsel, deny as moot his motion for a ruling on the petition,

and dismiss the petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2